DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a status obtainer configured to,” “a comment receiver configured to,” “a distribution unit, configured to,” and “a display mode controller configured to,” in claims 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. Specifically, as claimed, claims 1 and 13-15 are directed to the abstract idea of a mental process. Claims 1 and 15 recite “a status obtainer configured to obtain a gameplay status; a comment receiver configured to receive a comment posted by a viewer; and a display mode controller configured to control a display mode of the comment, according to the gameplay status obtained by the status obtainer, wherein the status obtainer configured to obtain the gameplay status from an analysis result of substance of the comment.” Claim 13 recites “receives a comment posted by a viewer, ”display the distribution screen including the gameplay screen and the comment, and wherein a gameplay status is obtained from an analysis result of substance of the comment, and wherein a display mode of the comment is controlled according to the gameplay status.” And Claim 14 recites “obtaining a gameplay status, receiving a comment posted by a viewer,” “controlling a display mode of the comment, according to the gameplay status obtained in the step of obtaining the gameplay status, wherein the step of obtaining the gameplay status obtains the gameplay status from an analysis result of substance of the comment. As claimed these steps represent a series of judgements and determinations that could be performance in the human mind such as by a human moderator of forum messages. 
	Further, dependent claims 2, 6-12, 16, and 18-21 represent additional abstract elements in conjunction with additional recitation of generic computer components such as a display. As such these elements fail to integrate the abstract idea into a practical application. Claims 3-4 and 17 are claimed in such a manner that they could represent the judgment or analysis of a human observer and thus represent additional abstract elements which fail to integrate the abstract idea into a practical application.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional elements such as a server, player terminals and a displays with displays screens of program data are little more than routine and conventional computer activity well known in the art. Further, the courts have held that receiving or transmitting data over a network (See OIP Techs., Inc. v. Amazon.com, Inc.) represents routine and conventional computer functionality. See also Lee et al., US 2005/0138560 which teaches it is conventional to have a user terminals with a display for a chat area for communication (Fig. 6 and Par. 84). 


	In Reference to Claim 15
Given that the broadest reasonable interpretation of "computer-readable medium" covers signals per se, Claims 15 must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). Applicant should consider amending Claim 15 to include the limitation “non-transitory computer readable medium” in order to narrow the claim to cover only statutory embodiments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oates, III US 2017/0006074 (hereinafter Oates) in view of Watari et al., US 2017/0136367.

In Reference to Claims 1 and 13-15
	Oates teaches a computer readable medium, distribution server, distribution system, and distribution method, configured to distribute a gameplay screen of an online game (Fig. 1A and 1B and Par. 81 which teach the server device of the spectating system. Par. 396 which teaches computer readable memory, and Fig. 6A and Par. 54, 79 and 88 which teaches spectator client devices for display of an online game), comprising a status obtainer configured to obtain a gameplay status (Fig. 5 and Par. 114 which teaches determining events from a game broadcast); a comment receiver configured to receive a comment posted by a viewer (Fig. 6B, Par. 83, and Par. 187 which teaches a spectator chat pane); a distribution unit, configured to distribute a distribution screen including the gameplay screen and the comment received by the comment receiver as live broadcast (Fig. 6B, Par. 83, and Par. 187 which teaches that the broadcast can include a chat pane); wherein the status obtainer configured to obtain the gameplay status from an analysis result of substance of the comment (Fig. 5 and Par. 117-118 and 121-123 which teaches detecting gameplay events based on inputs from spectators including spectator text chat. Par. 172 which teaches a textual analysis module which detects events including by matching keywords and phrases in text input to the system to keywords associated with particular gameplay events).

	Watari et al. teaches a game system with display of other participant comments which includes a display mode controller configured to control a display mode of the comment, according to the gameplay status (Par. 76 “The comment display information generating section 904 may further be configured to change the manner in which the comment is displayed (e.g., in font and in letter size) in response to the event.”)
	It would be desirable to modify the device, system, program, and method of Oates to include control the display mode of user comments as taught by Watari et al. in order to configure the broadcast display to better reflect the game status of the game in order to increase the excitement of the player. For example making chat comments determined to relate to an important or exciting game event larger to reflect a sense of excitement in the crowd.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the device, system, program, and method of Oates to include control the display mode of user comments as taught by Watari et al.

	In Reference to Claims 2 and 16


	In Reference to Claims 3-4 and 17
	Oates and Watari et al. teaches the status obtainer obtains the gameplay status, based on an image analysis of the gameplay screen or an audio analysis of audio during gameplay, and wherein the display mode controller controls the display mode of the comment according to a result of the image analysis or the audio analysis (Oates Fig. 5 and Par. 116-117, 122 which teaches detecting game events via audio analysis. Watari et al. which teaches changing display mode of comments according to game status as described above).

	In Reference to Claim 6 and 18
	Oates and Watari et al. teaches the display mode controller controls the display mode of the comment according to the substance of the comment (Oates Par. 172 which teaches game event determination via keyword detection and Watari et al. which teaches changing display mode).

	In Reference to Claims 7 and 19
	Oates and Watari et al. teaches a setting receiver configured to receive a setting of categorization according to the gameplay status, wherein the display mode controller causes the comment related to the gameplay status to be displayed in a display mode 

	In Reference to Claim 11
	Oates teaches a property information obtainer configured to obtain property information including at least one of viewer profile information, favorites information, or support, information indicating a viewer-supporting player, wherein the display mode controller controls the display mode of the comment according to the property information obtained by the property information obtainer (Oates Par. 72 and 299 which teaches badging or badges for spectator input and Par. 302 and 306 which teaches that spectator rewards such as badging can be stored as profile information and based on support information such as “viewer, follower, or subscriber.”)

	In Reference to Claim 12
	Oates teaches the property information further includes information indicating at least one of information indicating whether the viewer is a subscriber of a channel, a play history of the online game of the viewer, or a number of supportive messages (Par. 306 “”subscriber”).

Claims 8-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oates US 2017/0006074, Watari et al., US 2017/0136367, and further in view of Chen et al., US 2014/0067842.

In Reference to Claims 8 and 20
	Oates and Watari et al. teach the display mode controller causes the comment to be displayed differently, when the gameplay status obtained by the status obtainer indicates determines a gameplay event as described above. Further Oates teaches determining particular gameplay situations (Par. 172) and teaches game events that, as broadly claimed, are “urgent” (Par. 62 which teaches various combat related events). However, they do not explicitly teach where the text chat is display in a specific color in an urgent situation. 
	Harvey et al. teaches where more important chat messages are displayed in a specific color (Par. 57).
	It would be desirable to modify the server and method of Oates and Watari et al. to display chat messages in a specific color when important as taught by Harvey et al. in order to attract the attention of other participants when a chat message indicates and that an urgent in game event is happening or about to happen so that the participant can view the event. See for example Oates Par. 213 which teaches that spectators can communicate with players via text.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the server and method of Oates and Watari et al. to display chat messages in a specific color when important as taught by Harvey et al.

	In Reference to Claim 9
	Oates, Watari et al. and Chen et al. teaches the urgent situation includes at least one of a situation where an enemy is approaching, a situation of being attacked by an enemy, a situation where a player is in a crisis, or a situation where a game of an own-side player is over or the own-side player is in a crisis (Par. 62 where, as broadly claimed, examiner considers the various combat and battle related events to at least constitute “a situation where a player is in crisis.”)

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oates US 2017/0006074, Watari et al., US 2017/0136367, and further in view of Cottrille et al., US 6,076,100.

In Reference to Claims 10 and 21
	Oates and Watari et al. teaches a server and method as described above in reference to Claims 1 and 14 including viewers and players. However, they do not explicitly teach an evaluation obtainer configured to obtain, from a user, an evaluation of reliability of the comment, wherein according to the evaluation obtained by the evaluation obtainer, the display mode controller controls the display mode of another comment posted thereafter by a contributor having posted the comment.
	Cottrille et al. teaches an online chat system which includes an evaluation obtainer configured to obtain, from a user, an evaluation of reliability of the comment, wherein according to the evaluation obtained by the evaluation obtainer, the display 
	It would be desirable to modify the server and method of Oates and Watari et al. to include a system for moderating users as taught by Cottrille et al. which allows other users to determine a user was unreliable and then modifying their messages based on that determination in order to allow the chat messages of the online game to be moderated for undesirable messages.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the server and method of Oates and Watari et al. to include a system for moderating users as taught by Cottrille et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219.  The examiner can normally be reached on Monday through Friday; 10:00 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.V.L/Examiner, Art Unit 3715      

/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715